--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION COPY
 
SECURITY AGREEMENT


This SECURITY AGREEMENT (this “Agreement”) is made and entered into as of August
20, 2008, by and between ESPRE SOLUTIONS, INC., a Nevada corporation
(“Grantor”), and DALCOR INC., a company organized under the laws of Panama
(“Secured Party”).


WHEREAS, pursuant to that certain Convertible Secured Promissory Note and Loan
Agreement, dated as of the date hereof, issued by Grantor in favor of Secured
Party, the other Persons from time to time signatory thereto as Company, and the
other Persons from time to time signatory thereto as Holder (as amended,
restated, supplemented or otherwise modified from time to time, the “Note”), the
Secured Party has agreed to make loans to Grantor; and


WHEREAS, in connection with the Note, Secured Party requires that Grantor
execute and deliver to the Secured Party this Agreement; and


WHEREAS, the Grantor wishes to grant a security interest in favor of the Secured
Party as herein provided.


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and for other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:


1.             Definitions. Unless otherwise defined herein, all terms defined
in the Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein.  However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9.  All capitalized terms used but not defined
herein shall have the meanings provided in the Note.  Further, in this
Agreement, the following terms shall have the following meanings:


“Copyright License” means any and all rights now owned or hereafter acquired by
Grantor under any written agreement granting any right to use any Copyright or
Copyright registration.


“Copyrights” means all of the following now owned or hereafter adopted or
acquired by such Grantor: (a) all copyrights and general intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.


“Event of Default” means:  (a) occurrence of an Event of Default (as defined in
the Note) or (b) the failure of the Grantor to (i) pay or perform any of the
Obligations as and when due to be paid or performed under the terms of the Note
or (ii) comply with any of the provisions of, or the incorrectness of any
representation or warranty contained in, this Agreement.


 

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means any and all domain names, Patents, Patent
Licenses, Copyrights, Copyright Licenses, Trademarks, and Trademark Licenses.


“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Grantor.


“Obligations” means all of the indebtedness, obligations and liabilities of the
Grantor to the Secured Party, individually or collectively, whether direct or
indirect, joint or several, absolute or contingent, due or to become due, now
existing or hereafter arising under or in respect of the Note or other
instruments or agreements executed and delivered pursuant thereto or in
connection therewith or this Agreement.


“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Grantor granting any right with respect to any invention on
which a Patent is in existence.


“Patents” means, as to any Person, all of the following in which such Person now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.


“State” means the State of New York, the State of Nevada or any other applicable
jurisdiction.


“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Grantor granting any right to use any Trademark.


“Trademarks” means, as to any Person, all of the following now owned or
hereafter adopted or acquired by such Person: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof, (b) all reissues, extensions
or renewals thereof, and (c) all goodwill associated with or symbolized by any
of the foregoing.


2.             Grant of Security Interest.  The Grantor hereby grants to the
Secured Party, to secure the payment and performance in full of all of the
Obligations, a security interest in and continuing lien on all of the personal
property of Grantor, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof (all of the same being
hereinafter referred to as the “Collateral”), including, but not limited to, the
following:


 
2

--------------------------------------------------------------------------------

 
 
 
(a)
all accounts;



 
(b)
all chattel paper;



 
(c)
all commercial tort claims listed on Schedule 2(c) attached hereto (as such
schedule may be amended or supplemented from time to time);



 
(d)
all documents;



 
(e)
all deposit accounts;



 
(f)
all general intangibles (include, but not limited to, payment intangibles,
software and Intellectual Property);



 
(g)
all goods (including, but not limited to, equipment, inventory and fixtures);



 
(h)
all instruments;



 
(i)
all investment property;



 
(j)
all letter-of-credit rights and supporting obligations;



 
(k)
all money, cash or cash equivalents;



 
(l)
to the extent not otherwise included, all proceeds, insurance claims and other
rights to payments not otherwise included in the foregoing and products of the
foregoing and all accessions to, substitutions and replacements for, and rents
and profits of, each of the foregoing.



3.             Authorization to File Financing Statements. The Grantor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State or
such jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the State or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including, but not limited to, (i) whether the Grantor is an organization, the
type of organization and any organizational identification number issued to the
Grantor and, (ii) if applicable, in the case of a financing statement filed as a
fixture filing or indicating Collateral as as-extracted collateral or timber to
be cut, a sufficient description of real property to which the Collateral
relates. The Grantor agrees to furnish any such information to the Secured Party
promptly upon the Secured Party’s request.


 
3

--------------------------------------------------------------------------------

 
 
4.             Other Actions. To insure the attachment, perfection and priority
of, and the ability of the Secured Party to enforce, the Secured Party’s
security interest in the Collateral, the Grantor agrees, in each case at the
Grantor’s expense, to take the following actions with respect to the following
Collateral and without limitation on the Grantor’s other obligations contained
in this Agreement:


4.1.           Instruments and Tangible Chattel Paper. If the Grantor shall at
any time hold or acquire any instrument or tangible chattel paper, the Grantor
shall promptly notify Secured Party of such instrument or tangible chattel paper
and forthwith endorse, assign and deliver the same to the Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Secured Party may from time to time specify.  Grantor shall not create
any instrument or chattel paper without placing a legend on such instrument or
chattel paper acceptable to Secured Party indicating that Secured Party has a
security interest in such instrument or chattel paper.


4.2.           Deposit Accounts. For each deposit account that the Grantor at
any time opens or maintains, the Grantor shall, at the Secured Party’s request
and option, pursuant to an agreement in form and substance satisfactory to the
Secured Party, cause the depositary bank to agree to comply, without further
consent of the Grantor, at any time with instructions from the Secured Party to
such depositary bank directing the disposition of funds from time to time
credited to such deposit account.  The Secured Party agrees with the Grantor
that the Secured Party shall not give any such instructions to such depository
bank or withhold any withdrawal rights from the Grantor unless an Event of
Default has occurred and is continuing.


4.3.           Investment Property. If the Grantor shall at any time hold or
acquire any certificated securities, the Grantor shall promptly notify Secured
Party of such certificated securities and forthwith endorse, assign and deliver
the same to the Secured Party, accompanied by such instruments of transfer or
assignment duly executed in blank as the Secured Party may from time to time
specify.  If any securities now or hereafter acquired by the Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, the Grantor shall immediately notify the Secured Party thereof
and, at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (a) cause the issuer to
agree to comply, without further consent of the Grantor or such nominee, at any
time with instructions from the Secured Party as to such securities, or (b)
arrange for the Secured Party to become the registered owner of the
securities.  If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by the Grantor are held by the
Grantor or its nominee through a securities intermediary or commodity
intermediary, the Grantor shall immediately notify the Secured Party thereof
and, at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (i) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply, in each case without further consent of the Grantor or such nominee,
at any time with entitlement orders or other instructions from the Secured Party
to such securities intermediary as to such securities or other investment
property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Secured Party to such commodity
intermediary, or (ii) in the case of financial assets or other investment
property held through a securities intermediary, arrange for the Secured Party
to become the entitlement holder with respect to such investment property, with
the Grantor being permitted, only with the consent of the Secured Party, to
exercise rights to withdraw or otherwise deal with such investment
property.  The Secured Party agrees with the Grantor that the Secured Party
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by the
Grantor, unless an Event of Default has occurred and is continuing.


 
4

--------------------------------------------------------------------------------

 
 
4.4.           Collateral in the Possession of a Third Party.  If any Collateral
is at any time in the possession of a person other than the Grantor, the Secured
Party, or a lessee of such Collateral from the Grantor in the ordinary course of
the Grantor’s business, the Grantor shall promptly notify the Secured Party
thereof and, at the Secured Party’s request and option, shall promptly obtain an
acknowledgement from such third party, in form and substance satisfactory to the
Secured Party, that such third party holds such Collateral for the benefit of
the Secured Party and such third party’s agreement to comply, without further
consent of the Grantor, at any time with instructions of the Secured Party as to
such Collateral.  The Secured Party agrees with the Grantor that the Secured
Party shall not give any such instructions to such third party unless an Event
of Default has occurred and is continuing.


4.5.           Electronic Chattel Paper, Electronic Documents and Transferable
Records. If the Grantor at any time holds or acquires an interest in any
electronic chattel paper, any electronic document or any “transferable record,”
as that term is defined in Section 201 of the federal Electronic Signatures in
Global and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, the Grantor shall
promptly notify the Secured Party thereof and, at the request and option of the
Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party control, under Section 9-105 of the Uniform
Commercial Code of the State or any other relevant jurisdiction, of such
electronic chattel paper, control, under Section 7-106 of the Uniform Commercial
Code of the State or any other relevant jurisdiction, of such electronic
document or control, under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.  The Secured Party agrees with the Grantor that the
Secured Party will arrange, pursuant to procedures satisfactory to the Secured
Party and so long as such procedures will not result in the Secured Party’s loss
of control, for the Grantor to make alterations to the electronic chattel paper,
electronic document or transferable record permitted under Section 9-105 of the
Uniform Commercial Code of the State, Section 7-106 of the Uniform Commercial
Code of the State or, as the case may be, Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to make without loss of
control, unless an Event of Default has occurred and is continuing. The
provisions of this Section 4.5 relating to electronic documents and “control”
under Section 7-106 of the Uniform Commercial Code apply in the event that the
2003 revisions to Article 7, with amendments to Article 9, of the Uniform
Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.


 
5

--------------------------------------------------------------------------------

 
 
4.6.           Letter-of-credit Rights. If the Grantor is at any time a
beneficiary under a letter of credit now or hereafter, the Grantor shall
promptly notify the Secured Party thereof and, at the request and option of the
Secured Party, the Grantor shall, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (i) arrange for the issuer and any
confirmer or other nominated person of such letter of credit to consent to an
assignment to the Secured Party of the proceeds of the letter of credit or (ii)
arrange for the Secured Party to become the transferee beneficiary of the letter
of credit, with the Secured Party agreeing, in each case, that the proceeds of
the letter to credit are to be applied as provided in the Note.


4.7.           Commercial Tort Claims. If the Grantor shall hereafter acquire a
commercial tort claim, the Grantor shall promptly notify the Secured Party of
the particulars thereof and enter into a supplement to this Agreement granting
to the Secured Party a security interest in such commercial tort claim and in
the proceeds thereof.


4.8.           Other Actions as to any and all Collateral. The Grantor further
agrees, upon request of the Secured Party and at the Secured Party’s option, to
take any and all other actions as the Secured Party may determine to be
necessary or useful for the attachment, perfection and priority of, and the
ability of the Secured Party to enforce, the Secured Party’s security interest
in any and all of the Collateral, including (a) executing (to the extent, if
any, that the Grantor’s signature thereon is required therefor), delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code of any relevant jurisdiction, (b) causing the
Secured Party’s name to be noted as secured party on any certificate of title
for a titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Secured Party to enforce, the Secured Party’s
security interest in such Collateral, (c) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Secured Party to enforce, the Secured Party’s
security interest in such Collateral, (d) obtaining governmental and other third
party waivers, consents and approvals in form and substance satisfactory to the
Secured Party, including any consent of any licensor, lessor or other person
obligated on Collateral and any party or parties whose consent is required for
the security interest of the Secured Party to attach under Section 2, (e)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Secured Party and (f) taking all actions under any earlier
versions of the Uniform Commercial Code or under any other law, as reasonably
determined by the Secured Party to be applicable in any relevant Uniform
Commercial Code or other jurisdiction, including any foreign jurisdiction.


5.             Representations and Warranties Concerning Grantor’s Legal Status.
The Grantor represents and warrants to the Secured Party as follows: (a) the
Grantor’s exact legal name is “ESPRE  SOLUTIONS, INC.”, (b) the Grantor is a
corporation and the state of organization of Grantor is Nevada, (c) the
Grantor’s organizational identification number, if any, is C19663-2004, and (d)
the address of Grantor’s chief executive office is 5700 West Plano Texas
Parkway, Suite 2600, Plano, Texas 75093.


 
6

--------------------------------------------------------------------------------

 
 
6.             Covenants Concerning Grantor’s Legal Status. The Grantor
covenants with the Secured Party as follows: (a) without providing at least
thirty (30) days prior written notice to the Secured Party, the Grantor will not
change its name, the location of its chief executive office, or organizational
identification number and (b) without the prior written consent of Secured
Party, the Grantor will not change its type of organization, state of
organization or other legal structure.


7.             Representations and Warranties Concerning Collateral, Etc.


7.1.           General. The Grantor further represents and warrants to the
Secured Party as follows: (a) the Grantor is the sole and exclusive owner of or
has other rights in or power to use or transfer the Collateral, free from any
right or claim of any person or any adverse lien, security interest or other
encumbrance, except for the security interest created by this Agreement, (b)
none of the Collateral constitutes, or is the proceeds of, “farm products” as
defined in Section 9-102(a)(34) of the Uniform Commercial Code of the State, (c)
none of the account debtors or other persons obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
like federal, state or local statute or rule in respect of such Collateral, (d)
the Grantor holds no commercial tort claim except as indicated on Schedule 2(c)
attached hereto, (e) the Grantor has at all times operated its business in
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances, and (f) all Collateral consisting of goods
is located in the following locations(s): 5700 West Plano Texas Parkway, Suite
2600, Plano, Texas 75093..


7.2.           Intellectual Property.  The Grantor further represents and
warrants to the Secured Party: (a) as of the date hereof, no Grantor has an
interest in, or title to, any Patent, Patent License, Trademark, Trademark
License, Copyright, Copyright License or internet domain name except as set
forth in Schedule 7.2 hereto, (b) all Intellectual Property of Grantor is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, and Grantor has performed all acts and has paid all renewal, maintenance,
and other fees and taxes required to maintain each and every registration and
application of Intellectual Property in full force and effect, (c) to the best
of Grantor’s knowledge, no third party is infringing upon any Intellectual
Property owned or used by such Grantor, or any of its respective licensees, (d)
Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale, transfer or agreement of any
Intellectual Property that has not been terminated or released, (e) the conduct
of Grantor’s business does not infringe upon any trademark, patent, copyright,
trade secret or similar intellectual property right owned or controlled by a
third party; no claim has been made that the use of any Intellectual Property
owned or used by Grantor (or any of its respective licensees) violates the
asserted rights of any third party, and (f) this Agreement is effective to
create a valid and continuing first-priority Lien on and, upon filing of (i) a
Copyright Security Agreement with the United States Copyright Office, (ii) a
Patent Security Agreement and a Trademark Security Agreement with the United
States Patent and Trademark Office, and (iii) appropriate financing statements
in the Grantor’s state of organization, perfected Liens in favor of Secured
Party, on Grantors’ Patents, Patent Licenses, Trademarks, Trademark Licenses,
Copyrights, Copyright Licenses and internet domain names and such perfected
Liens are enforceable as such as against any and all creditors of and purchasers
from Grantor and all actions necessary to protect and perfect Secured Party’s
Lien on Grantor’s Intellectual Property have been duly taken.


 
7

--------------------------------------------------------------------------------

 
 
7.3.           Motor Vehicles.  The Grantor further represents and warrants to
Secured Party as follows:  Upon the occurrence and during the continuation of
any Event of Default, Grantor shall, upon the request of Secured Party, deliver
to Secured Party a motor vehicle certificate of title for all motor vehicles
owned by it (whether then owned or thereafter acquired) and shall cause Secured
Party’s Lien to be noted on those title certificates by the appropriate state
motor vehicle office.


8.              Covenants Concerning Collateral, Etc.


8.1.           General. The Grantor further covenants with the Secured Party as
follows: (a) except for the security interest herein granted and liens permitted
by the Note, the Grantor shall be the owner of or have other rights in the
Collateral free from any right or claim of any other person or any lien,
security interest or other encumbrance, and the Grantor shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to the Secured Party, (c) the Grantor shall not
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any security interest, lien or other
encumbrance in the Collateral in favor of any person, or become bound (as
provided in Section 9-203(d) of the Uniform Commercial Code of the State or any
other relevant jurisdiction or otherwise) by a security agreement in favor of
any person as secured party, other than the Secured Party, except for liens
permitted by the Note, (d) the Grantor will keep the Collateral in good order
and repair and will not use the same in violation of law or any policy of
insurance thereon, (e) the Grantor will permit the Secured Party, or its
designee, to inspect the Collateral at any reasonable time, wherever located,
(f) the Grantor will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of such Collateral or incurred in connection with this Agreement, (g)
the Grantor will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, (h) the Collateral shall remain personal property at
all times and the Grantor shall not affix any of the Collateral to any real
property in any manner which would change its nature from that of personal
property to real property or to a fixture, and (i) the Grantor will not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein unless otherwise expressly permitted by the Note.


 
8

--------------------------------------------------------------------------------

 
 
8.2.           Intellectual Property.  The Grantor further covenants with the
Secured Party as follows: (a) Grantor  shall not do any act or omit to do any
act whereby any of the Intellectual Property of Grantor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein, provided, that Grantor shall notify Secure Party promptly if such
Grantor knows or has reason to know that any application or registration
relating to any Intellectual Property may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any Intellectual Property, its right to register the
same, or to keep and maintain the same, (b) Grantor shall notify Secured Party
promptly of any application for the registration of any Patent, Trademark or
Copyright with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency filed by such Grantor since the
date of this Agreement or otherwise not previously disclosed, either directly or
indirectly through any agent, employee, licensee or designee, and, upon request
of Secured Party, Grantor shall execute and deliver any and all documents or
agreements Secured Party may request to evidence Secured Party’s Lien on such
Patent, Trademark or Copyright, and the general intangibles of Grantor relating
thereto or represented thereby, (c) Grantor shall take all actions necessary in
its reasonable business judgment or requested by Secured Party, including any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar federal or state office or agency to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of Grantor’s Intellectual Property (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of non-contestability and opposition and
interference and cancellation proceedings, and (d) in the event that any
Intellectual Property is infringed upon, or misappropriated or diluted by a
third party, such shall, unless Grantor shall reasonably determine that such
Intellectual Property is in no way material to the conduct of its business or
operations, promptly sue or take such other action as is appropriate under the
circumstances for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and shall
take such other actions as Secured Party shall deem appropriate under the
circumstances to protect such Intellectual Property.


9.              Insurance.


9.1.           Maintenance of Insurance. The Grantor will maintain with
financially sound and reputable insurers reasonably acceptable to Secured Party
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with general practices of businesses
engaged in similar activities in similar geographic areas.  Such insurance shall
be in such minimum amounts that the Grantor will not be deemed a co-insurer
under applicable insurance laws, regulations and policies and otherwise shall be
in such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to the Secured Party.  In addition, all such
insurance shall be payable to the Secured Party as additional insured (with
respect to liability insurance policies) or loss payee (with respect to property
insurance policies).  Without limiting the foregoing, the Grantor will (i) keep
all of its physical property insured with casualty or physical hazard insurance
on an “all risks” basis, with broad form flood and earthquake coverages and
electronic data processing coverage, with a full replacement cost endorsement
and an “agreed amount” clause in an amount equal to 100% of the full replacement
cost of such property, (ii) maintain all such workers’ compensation or similar
insurance as may be required by law and (iii) maintain, in amounts and with
deductibles equal to those generally maintained by businesses engaged in similar
activities in similar geographic areas, general public liability insurance
against claims of bodily injury, death or property damage occurring, on, in or
about the properties of the Grantor; business interruption insurance; and
product liability insurance.


 
9

--------------------------------------------------------------------------------

 
 
9.2.           Insurance Proceeds. The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with an interest having priority in the
property covered thereby, (i) so long as no Event of Default has occurred and is
continuing and to the extent that the amount of such proceeds is less than
$10,000, be disbursed to the Grantor for direct application by the Grantor
solely to the repair or replacement of the Grantor’s property so damaged or
destroyed and (ii) in all other circumstances, be held by the Secured Party as
cash collateral for the Obligations. The Secured Party may, at its sole option,
disburse from time to time all or any part of such proceeds so held as cash
collateral, upon such terms and conditions as the Secured Party may reasonably
prescribe, for direct application by the Grantor solely to the repair or
replacement of the Grantor’s property so damaged or destroyed, or the Secured
Party may apply all or any part of such proceeds to the Obligations.


9.3.           Continuation of Insurance. All policies of insurance shall
provide for at least thirty (30) days prior written cancellation notice to the
Secured Party.  In the event of failure by the Grantor to provide and maintain
insurance as herein provided, the Secured Party may, at its option, provide such
insurance and charge the amount thereof to the Grantor.  The Grantor shall
furnish the Secured Party with certificates of insurance and policies evidencing
compliance with the foregoing insurance provision.


10.           Collateral Protection Expenses; Preservation of Collateral.


10.1.         Expenses Incurred by Secured Party. In the Secured Party’s
discretion, the Secured Party may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral, make repairs thereto and pay any
necessary filing fees or insurance premiums, in each case to the extent that the
Grantor fails to do so.  The Grantor agrees to reimburse the Secured Party on
demand for all expenditures so made. The Secured Party shall have no obligation
to the Grantor to make any such expenditures, nor shall the making thereof be
construed as a waiver or cure any Event of Default.


10.2.         Secured Party’s Obligations and Duties. Anything herein to the
contrary notwithstanding, the Grantor shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by the Grantor thereunder.  The Secured Party shall not have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Secured Party of any payment
relating to any of the Collateral, nor shall the Secured Party be obligated in
any manner to perform any of the obligations of the Grantor under or pursuant to
any such contract or agreement, to make inquiry as to the nature or sufficiency
of any payment received by the Secured Party in respect of the Collateral or as
to the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times.  The Secured Party’s sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under Section 9-207 of the Uniform Commercial Code of the State or otherwise,
shall be to deal with such Collateral in the same manner as the Secured Party
deals with similar property for its own account.


 
10

--------------------------------------------------------------------------------

 
 
11.           Securities and Deposits. The Secured Party may at any time
following and during the continuance of an Event of Default, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations.  Whether or not any Obligations are due, the
Secured Party may following and during the continuance of an Event of Default
demand, sue for, collect, or make any settlement or compromise which it deems
desirable with respect to the Collateral. Regardless of the adequacy of
Collateral or any other security for the Obligations, any deposits or other sums
at any time credited by or due from the Secured Party to the Grantor may at any
time be applied to or set off against any of the Obligations.


12.           Notification to Account Debtors and Other Persons Obligated on
Collateral. The Grantor shall, at the request and option of the Secured Party,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of the Secured Party in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Secured Party or to any financial institution
designated by the Secured Party as the Secured Party’s agent therefor, and the
Secured Party may itself, without notice to or demand upon the Grantor, so
notify account debtors and other persons obligated on Collateral.  After the
making of such a request or the giving of any such notification, the Grantor
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Grantor as trustee
for the Secured Party without commingling the same with other funds of the
Grantor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments.  The Secured
Party shall apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Secured Party to
the Obligations, such proceeds to be immediately credited after final payment in
cash or other immediately available funds of the items giving rise to them.


 
11

--------------------------------------------------------------------------------

 
 
13.           Power of Attorney.


13.1.         Appointment and Powers of Secured Party. The Grantor hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Grantor or in the Secured Party’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Grantor, without notice to or assent by the Grantor, to do the
following: (a) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Secured Party were the
absolute owner thereof for all purposes, and to do, at the Grantor’s expense, at
any time, or from time to time, all acts and things which the Secured Party
deems necessary or useful to protect, preserve or realize upon the Collateral
and the Secured Party’s security interest therein, in order to effect the intent
of this Agreement, all no less fully and effectively as the Grantor might do,
including, without limitation, (i) the filing and prosecuting of registration
and transfer applications with the appropriate federal, state or local agencies
or authorities with respect to trademarks, copyrights and patentable inventions
and processes, (ii) upon written notice to the Grantor, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Secured Party so elects, with a view to causing the liquidation of assets of the
issuer of any such securities and (iii) the execution, delivery and recording,
in connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and (b) to the extent that the Grantor’s
authorization given in Section 3 is not sufficient, to file such financing
statements with respect hereto, with or without the Grantor’s signature, or a
photocopy of this Agreement in substitution for a financing statement, as the
Secured Party may deem appropriate and to execute in the Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require the Grantor’s signature.


13.2.         Ratification by Grantor. To the extent permitted by law, the
Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and is irrevocable.


13.3.         No Duty on Secured Party. The powers conferred on the Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers.  The Secured Party
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to the Grantor for any act
or failure to act, except for the Secured Party’s own gross negligence or
willful misconduct.


 
12

--------------------------------------------------------------------------------

 
 
14.           Rights and Remedies. If an Event of Default shall have occurred
and be continuing, the Secured Party, without any other notice to or demand upon
the Grantor, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located,
including, without limitation, the right to take possession of the Collateral,
and for that purpose the Secured Party may, so far as the Grantor can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom.  The Secured Party may in its discretion
require the Grantor to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of the Grantor’s principal
office(s) or at such other locations as the Secured Party may reasonably
designate.  Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the Secured
Party shall give to the Grantor at least five (5) Business Days prior written
notice of the time and place of any public sale of Collateral or of the time
after which any private sale or any other intended disposition is to be
made.  The Grantor hereby acknowledges that five (5) Business Days prior written
notice of such sale or sales shall be reasonable notice.  In addition, the
Grantor waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of the Secured Party’s rights and remedies
hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.


15.           Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, the Grantor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses to prepare Collateral for disposition or otherwise to fail to complete
raw material or work in process into finished goods or other finished products
for disposition, (b) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (d) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as the Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral. The Grantor acknowledges that the purpose of this Section
15 is to provide non-exhaustive indications of what actions or omissions by the
Secured Party would fulfill the Secured Party’s duties under the Uniform
Commercial Code of the State or any other relevant jurisdiction in the Secured
Party’s exercise of remedies against the Collateral and that other actions or
omissions by the Secured Party shall not be deemed to fail to fulfill such
duties solely on account of not being indicated in this Section 15.  Without
limitation upon the foregoing, nothing contained in this Section 15 shall be
construed to grant any rights to the Grantor or to impose any duties on the
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 15.


 
13

--------------------------------------------------------------------------------

 
 
16.           No Waiver by Secured Party, Etc. The Secured Party shall not be
deemed to have waived any of its rights and remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Secured Party.  No delay or omission on the part of the Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
All rights and remedies of the Secured Party with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Secured Party deems
expedient.


17.           Suretyship Waivers by Grantor. The Grantor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description.  With respect to
both the Obligations and the Collateral, the Grantor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable.  The Secured Party
shall have no duty as to the collection or protection of the Collateral or any
income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in Section 10.2.  The Grantor further waives any and all other
suretyship defenses.


18.           Marshaling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising.  To the extent that it lawfully may, the Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Grantor hereby
irrevocably waives the benefits of all such laws.


19.           Proceeds of Dispositions; Expenses. The Grantor shall pay to the
Secured Party on demand any and all expenses, including reasonable attorneys’
fees and disbursements, incurred or paid by the Secured Party in protecting,
preserving or enforcing the Secured Party’s rights and remedies under or in
respect of any of the Obligations or any of the Collateral.  After deducting all
of said expenses, the residue of any proceeds of collection or sale or other
disposition of Collateral shall, to the extent actually received in cash, be
applied to the payment of the Obligations in such order or preference as the
Secured Party may determine, proper allowance and provision being made for any
Obligations not then due.  Upon the final payment and satisfaction in full of
all of the Obligations and after making any payments required by Sections
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State, any
excess shall be returned to the Grantor.  In the absence of final payment and
satisfaction in full of all of the Obligations, the Grantor shall remain liable
for any deficiency.


 
14

--------------------------------------------------------------------------------

 
 
20.           Overdue Amounts. Until paid, all amounts due and payable by the
Grantor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate equal to the highest
interest rate allowed by the laws of the State or as otherwise provided by the
Note.


21.           Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES).  WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE GRANTOR IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE CITY OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN
THE CITY OF NEW YORK AND HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  SUBJECT TO APPLICABLE LAW, THE GRANTOR AGREES
THAT FINAL JUDGMENT AGAINST IT IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT,
A CERTIFIED COPY OF WHICH JUDGMENT SHALL BE CONCLUSIVE EVIDENCE THEREOF AND THE
AMOUNT OF ITS INDEBTEDNESS, OR BY SUCH OTHER MEANS PROVIDED BY LAW; PROVIDED,
HOWEVER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT)
OR ANY OTHER SECURITY FOR THE OBLIGATIONS UNDER THE NOTE OR THIS AGREEMENT, OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SECURED PARTY.  GRANTOR
HEREBY EXPRESSLY (A) SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, (B) WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS, AND (C) HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  GRANTOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF ANY SUCH SUMMONS, COMPLAINT OR OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO GRANTOR AT THE
ADDRESS SET FORTH IN SECTION 23 HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.


 
15

--------------------------------------------------------------------------------

 
 
22.           Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION
THEREWITH.  EACH PARTY HERETO (I) CERTIFIES THAT NEITHER OF THEIR RESPECTIVE
REPRESENTATIVES, AGENTS OR ATTORNEYS HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
HEREIN.


23.           Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other a communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and will be deemed to have been delivered (i) upon receipt,
when delivered personally; (ii) upon confirmation of receipt, when sent by
facsimile; (iii) three (3) days after being sent by U.S. certified mail, return
receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:


If to the Grantor, to:


Espre Solutions, Inc.
5700 W. Plano Parkway, Suite 2600
Plano, Texas 75093
 
Telephone:
214-254-3708

 
Facsimile:
214-254-3709



If to the Secured Party, to:


Dalcor Inc.
c/o Oliver Chappaz
Rue General Dufour 20
1204 Geneva, Switzerland
Telephone:
Facsimile:


with copy to (which shall not constitute notice):
Hunton & Williams LLP
Bank of America Plaza
600 Peachtree Street, N.E., Suite 4100
Atlanta, Georgia 30308


 
16

--------------------------------------------------------------------------------

 
 
or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.


24.           Section Titles.  The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.


25.           Counterparts.  This Agreement may be executed in multiple
counterparts (any of which may be via facsimile signature or other electronic
transmission), which shall, collectively and separately, constitute one
agreement.


26.           Benefit of Secured Party.  All security interests granted or
contemplated hereby shall be for the benefit of Secured Party, and all proceeds
or payments realized from the Collateral upon the Secured Party’s exercise of
its rights in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Note.


27.           Lien Absolute.  All rights of Secured Party hereunder, and all
obligations of Grantor hereunder, shall be absolute and unconditional
irrespective of: (a) any lack of validity or enforceability of the Note, any
other documents executed in connection therewith or any other agreement or
instrument governing or evidencing any Obligations, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any part of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Note, any other documents executed in connection therewith or any other
agreement or instrument governing or evidencing any Obligations, (c) any
exchange, release or non-perfection of any other Collateral, or any release,
amendment, waiver of or consent to departure from any guaranty, for all or any
of the Obligations, (d) the insolvency of Grantor, or (e) any other circumstance
which might otherwise constitute a defense available to, or a discharge of,
Grantor.


28.           Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should:  (a) any petition be filed by or
against Grantor for liquidation or reorganization, (b) Grantor becomes insolvent
or make an assignment for the benefit of creditors, or (c) a receiver or trustee
be appointed for all or any significant part of Grantors’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the, whether as a “voidable preference”, “fraudulent
conveyance”, or otherwise, all as though such payment or performance had not
been made.  In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.


 
17

--------------------------------------------------------------------------------

 
 
29.           Severability.  If for any reason any provision or provisions
hereof are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair the operation of or effect those portions of
this Agreement which are valid.


30.           Miscellaneous.


(a)           Secured Party may execute any of its duties hereunder by or
through agents or employees and shall be entitled to advice of counsel
concerning all matters pertaining to its duties hereunder.


(b)           Grantor agrees to promptly reimburse Secured Party for actual
expenses, including, without limitation, reasonable counsel fees, incurred by
Secured Party in connection with the administration and enforcement of this
Agreement.


(c)           Neither Secured Party nor any of their respective officers,
directors, employees, agents or counsel shall be liable for any action lawfully
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.


(d)           THIS AGREEMENT SHALL BE BINDING UPON GRANTOR AND ITS SUCCESSORS
AND ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF GRANTOR), AND SHALL
INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, SECURED PARTY AND ITS SUCCESSORS
AND ASSIGNS.


(e)           None of the terms of this Agreement may be waived, altered,
modified or amended, except in a writing signed by Secured Party and Grantor.


[Signature Page Follows]


 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantor and Secured Party have caused this Agreement to be
executed and delivered by their respective duly authorized representatives as of
the date first set forth above.



 
GRANTOR:
       
ESPRE SOLUTIONS, INC.
       
By:
/s/ Peter Ianace
 
Name: Peter Ianace
 
Title: Chief Executive Officer





[Signatures Continue on Following Page]


 
19

--------------------------------------------------------------------------------

 
 

 
SECURED PARTY:
             
DALCOR INC.
             
By:
/s/ Oliver Chappaz
 
Name: Oliver Chappaz
 
Title: Authorized Signatory and Attorney-in-fact

 
 
20

--------------------------------------------------------------------------------

 


Schedule 2.1


Commercial Tort Claims


None.
 

--------------------------------------------------------------------------------


 
Schedule 7.2


Intellectual Property


TRADEMARK REGISTRATIONS:
Trademark
Serial/Registration Number
Filing/Registration Date
LIGHTNING STRIKE
2,546,099
March 12, 2002



TRADEMARK APPLICATIONS:
Trademark
Application Number
Application Date
VUELIVE (w/ Design)
77/457631
April 24, 2008



TRADEMARK LICENSES:
Name of Agreement
Parties
Date of Agreement
     



PATENT REGISTRATION:
Title
Country
Application Number
Filing Date
Patent Number
Issue Date
Wavelet Transformation of Dithered Quantized/Reduced Color Pixels for Color
Pixels for Color Bit Depth Image Compression and Decompression
U.S.A.
   
6,711,299
March 23, 2004
Image Compression Using an Integer Reversible Wavelet Transform with a Property
of Precision Preservation
U.S.A.
   
6,904,175
June 7, 2005
Image Compression and Decompression Based on an Integer Wavelet Transform Using
a Lifting Shame and a Correction Method
U.S.A.
   
7,003,168
February 21, 2006

 
 

--------------------------------------------------------------------------------

 
 
PATENT APPLICATIONS:
Title
Country
Application Number
Filing Date
Wireless Endpoint for Videoconferencing
U.S.A.
60/336,014
December 5, 2001
Wireless Telepresence Collaboration System
U.S.A.
10/307,613
December 2, 2002
System and Method for Substantially Real Time Wireless Communication
U.S.A.
60/744,389
April 6, 2006
System and Method for Assisting a Visually Impaired Individual
U.S.A.
11/697,666
April 6, 2007
System and Method for Production, Rights Management and Distribution
U.S.A.
60/761,554
January 23, 2006
Media Player and System and Method for Generating Same
U.S.A.
60/771,727
February 9, 2006
System and Method for Digital Rights Management of Digital Media
U.S.A.
11/626,358
January 23, 2006
High Accurate Predictor Based Fractional Pixel Search for H.264
U.S.A.
60/864,963
November 8, 2006
Hybrid Integer Pixel Searching Method for Fast Block Based Motion Estimation in
Video Coding
U.S.A.
60/864,965
November 8, 2006
A High Accurate Predictor Based Fractional Pixel Search for H.264
U.S.A.
60/983,279
October 29, 2007
A Hybrid Integer Pixel Searching Method for Fast Block Based Motion Estimation
in Video Coding
U.S.A.
60/983,290
October 29, 2007
System and Method for Digital Rights Management of Digital Media
PCT/U.S.A.
PCT/2007/003424
February 8, 2007
Virtual Exchange Network
U.S.A.
60/894,372
March 12, 2007
S/M for Multicast Transmission
U.S.A.
12/047,281
March 12, 2008
System and Method Multicast Transmission
PCT/U.S.A.
PCT/2008003261
March 21, 2008



PATENT LICENSES:
Name of Agreement
Parties
Date of Agreement
     

 
 

--------------------------------------------------------------------------------

 
 
COPYRIGHT REGISTRATIONS:
Copyright
Registration Number
Registration Date
     



COPYRIGHT APPLICATIONS:
Copyright
Application Number
Application Date
     



COPYRIGHT LICENSES:
Name of Agreement
Parties
Date of Agreement
     



INTERNET DOMAIN NAMES:


espresolutions.com (IP Address: 74.53.191.82)
 
 

--------------------------------------------------------------------------------


